Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7, 9-12, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. 
Applicant's election with traverse of Species D in the reply filed on 25 March 2021 is acknowledged. The traversal is on the grounds that applicant believes that there is no undue burden on the examiner and that independent claim 1 is in condition for allowance. This rationale is not found persuasive because the patentably distinct species require different fields of search, such as searching different class-subclass combinations, searching different electronic resources and employing different search strategies and search queries, and the prior art applicable to one invention likely would not be applicable to the other (see MPEP 808.02). Moreover, as more fully set forth in the rejections below, independent claim 1 is not in condition for allowance.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that claims depending upon an allowed claim may be rejoined. Applicant is encouraged to amend withdrawn claims as appropriate during prosecution of the present application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 14, the meaning of the limitation “a second electronic unit” is unclear. The meaning is unclear because neither claim 14 nor claim 1, upon which claim 14 depends, recites a first electronic unit. It is not clear as to whether a first electronic unit was also intended to be recited. For the purpose of examining the present application, the limitation has been construed as referring to a first or second electronic unit.
Re: claim 17, the meaning of the limitation “a second signal passing tunnel” is unclear. The meaning is unclear because neither claim 17 nor claim 1, upon which claim 14 depends, recites a first signal passing tunnel. It is not clear as to whether a first signal passing tunnel was also intended to be recited. For the purpose of examining the present application, the limitation has been construed as referring to a first or second signal passing tunnel.
Re: claim 18, because it depends upon claim 17, it is likewise rejected. In addition, the meaning of the limitation “a second electronic unit” is unclear. The meaning is unclear because neither claim 18 nor claims 1 and 17, upon which claim 18 depends, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei (US 20170221795) in view of Imazeki (US 20180031939).
Re: claim 1, Mei discloses an insulating substrate 300 (Fig. 3A; para. 45 discloses PEN, a known insulating material) having a first surface (Fig. 3A, top surface as shown) and a second surface opposite to the first surface (Fig. 3A, the surface opposite to that shown; see also Figs. 2A, 2B), wherein the insulating substrate has a thickness denoted by t (para. 44 discloses a thickness of 150 µm) and a width denoted by WS (Fig. 3A, bottom, discloses a width of 1300 µs); a first hole (Fig. 3A, the left hole in the top row) penetrating through the insulating substrate (penetration disclosed in Figs. 2A, 2B, 3A), wherein the first hole has a first area on the first surface denoted by Al' (Fig. 3A, para. 44 discloses that the hole diameter is 200 µm throughout the entire cylindrically extending hole, resulting in an area A1’ of 31415 µm2 , where the area of a circle is equal to π(d2/4)) and a second area on the second surface denoted by A1 (Fig. 3A, para. 44, where area A1 = 31415 µm2) and a second hole (Fig. 3A, the right hole in the top row) penetrating through the insulating substrate (penetration disclosed in Figs. 2A, 2B, 3A), wherein the second hole has a third area on the first surface denoted by A2' (Fig. 3A, para. 44, where area A2’ = 31415 µm2) and a fourth area on the second surface denoted by A2 (Fig. 3A, para. 44, where area A2 = 31415 µm2), and a distance between the first hole and the second hole is denoted by d (Fig. 3A, where d is equal to 400 µm), wherein values of the thickness t, the width WS, the first area Al', the second area A1, the third area A2', the fourth area A2, and the distance d are conformed to the following equation (N x log((A1’+A1+A2’+A2)/2)/t <= d < (WS – (N x log(A1’+A1+A2’+A2))/t), wherein A1’, A1, A2’, and A2 are in the unit of µm2, t and WS 
Mei does not explicitly disclose a display medium layer disposed on the insulating substrate.
Imazeki discloses a display medium layer LC on the insulating substrate 10 (Figs. 3, 12).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a display medium layer disposed on the insulating substrate, as disclosed by Imazeki, in the device disclosed by Mei for the purpose of modulating light supplied by a light source in a manner that permits images to be displayed by the device for viewing by a viewer.
Re: claim 2, Mei and Imazeki disclose the limitations of claim 1, and Imazeki further discloses that the first area VA1 is different from the second area VA3 (Fig. 3; para. 57).
Re: claim 3, Mei and Imazeki disclose the limitations of claim 1, and Imazeki further discloses that the first area VA1 is different from the third area VB1 (Fig. 12).
Re: claim 15, Mei and Imazeki disclose the limitations of claim 1, and Imazeki further discloses that the display medium layer LC has a first signal passing tunnel C1 (Fig. 12) corresponding to the first hole V1, and the first signal passing tunnel is formed by a dam unit C1 formed in the display medium layer (Fig. 12).
 the display medium layer LC has a second signal passing tunnel V2 corresponding to the second hole (Fig. 12), and the second signal passing tunnel is formed by a dam unit C2 formed in the display medium layer (Fig. 12).
Claims 8, 13-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei, in view of Imazeki and Lee (US20170075174).
Re: claim 8, Mei and Imazeki disclose the limitations of claim 1; however, neither reference explicitly discloses a first electronic unit and a second electronic unit, wherein the first electronic unit is disposed corresponding to the first hole, and the second electronic unit is disposed corresponding to the second hole.
Lee discloses a first electronic unit 210 (Fig. 3) disposed corresponding to the first hole 330 (Fig. 3). While Lee does not explicitly disclose a second electronic unit disposed corresponding to the second hole, Lee does disclose the first electronic unit disposed corresponding to the first hole. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04). There is no evidence of record indicating any new or unexpected results, and Lee discloses the general environment of the claim. Hence the claim limitation amounts to the obvious application of a known technique to a known device that yields predictable results.
Re: claim 13, Mei and Imazeki disclose the limitations of claim 1; however, neither reference explicitly discloses a first electronic unit, wherein a part of the first electronic unit is disposed in the first hole.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a first electronic unit wherein a part of the first electronic unit is disposed in the first hole, as disclosed by Lee, in the device disclosed by Mei and Imazeki for the purpose of integrating a camera and/or light sensor into the display device while maximizing the display area of the display device and optimizing the overall size of the device.
Re: claim 14, Mei and Imazeki disclose the limitations of claim 1; however, neither reference explicitly discloses a second electronic unit, wherein a part of the second electronic unit is disposed in the first hole.
Lee discloses a second electronic unit 210 (Fig. 3), wherein a part of the first electronic unit is disposed in the second hole 330 (Fig. 3). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a second electronic unit wherein a part of the second electronic unit is disposed in the first hole, as disclosed by Lee, in the device disclosed by Mei and Imazeki for the purpose of integrating a camera and/or light sensor into the display device while maximizing the display area of the display device and optimizing the overall size of the device.
Lee discloses a first electronic unit 210 (Fig. 3), wherein a part of the first electronic unit is disposed in the first hole 330 (Fig. 3). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a first electronic unit wherein a 
Re: claim 16, Mei and Imazeki disclose the limitations of claim 15; however, neither reference explicitly discloses a first electronic unit, wherein the first hole is disposed between the first electronic unit and the first signal passing tunnel.
Lee discloses a first electronic unit 210 (Fig. 3), wherein the first hole 330 is disposed between the first electronic unit and the first signal passing tunnel (Figs. 2, 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a first electronic unit, wherein the first hole is disposed between the first electronic unit and the first signal passing tunnel, as disclosed by Lee, in the device disclosed by Mei and Imazeki for the purpose of ease of access to the electronic unit for repair and/or maintenance.
Re: claim 18, Mei and Imazeki disclose the limitations of claim 17; however, neither reference explicitly discloses a second electronic unit, wherein the second hole is disposed between the second electronic unit and the second signal passing tunnel.
Lee discloses a second electronic unit 210 (Fig. 3), wherein the second hole 330 is disposed between the second electronic unit and the second signal passing tunnel (Figs. 2, 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a second electronic unit, wherein the second hole is disposed between the second electronic unit and the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871